Citation Nr: 0119601	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for dysthymic disorder 
currently evaluated as 70 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in a 
May 15, 1991, rating decision which granted service 
connection for dysthymic disorder and assigned a 30 percent 
disabling rating.


REPRESENTATION

Appellant represented by:	Keith Miller, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975 and December 1984 to June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's CUE claim filed 
in October 1997 and a December 1997 rating decision which 
granted a 70 percent disabling rating. 

In the May 2001 Travel Board hearing before the undersigned 
Board Member, the veteran's representative presented three 
issues for appeal, two of which have been discussed above.  
The third issue was a claim for total disability based on 
individual unemployability (TDIU) to include a claim for 
dependent's education assistance.  In an April 2001 rating 
decision, TDIU and basic eligibility to Dependent's 
Educational Assistance were granted effective from August 
1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's service connected dysthymic disorder is 
currently productive of subjective complaints of anxiety, 
anger, memory loss, and isolation; objectively the veteran 
has been found to be a severely socially and industrially 
impaired individual as a result of his psychiatric 
disability.

3.  An unappealed May 1991 rating decision granted service 
connection for dysthymic disorder and assigned a 30 percent 
disabling rating effective June 1990.

4.  The veteran has failed to allege a sufficient error of 
fact or law in the May 1991 RO decision so as to raise a 
valid claim of CUE.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 percent schedular 
rating for dysthymic disorder have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.321, Part 4, including § 4.130, Diagnostic Code 9433 
(2000).

2. The RO's May 1991 rating decision, which granted service 
connection for dysthymic disorder and assigned a 30 percent 
disabling rating, was not based on CUE. 38 C.F.R. § 3.105(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  While this law was enacted during the pendency 
of this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  In 
that regard, the veteran was provided a VA examination as 
recently as August 1999.  In addition, the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file, to include service medical records, VA 
medical records and private medical records.  As such, all 
relevant facts have been properly and sufficiently developed 
in this appeal and there is no reasonable possibility that 
further development would aid in substantiating the veteran's 
claim.

Entitlement to an increased rating for dysthymic disorder 
currently evaluated as 70 percent disabling.

The veteran essentially claims that his service connected 
dysthymic disorder should be rated higher than the current 70 
percent disabling rating.  Specifically, he contends that his 
dysthymic disorder should be evaluated as 100 percent 
disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal reveals that in 
a May 1991 rating decision, the veteran was granted service 
connection for dysthymic disorder and a 30 percent disabling 
rating was assigned from June 1990.  That decision was based 
on evidence that included service medical records, to include 
a February 1990 report from the Navy Physical Evaluation 
Board, and a March 1991 VA examination, which diagnosed the 
veteran with dysthymic disorder.  In an August 1993 rating 
decision, the veteran's dysthymic disorder was reduced from 
30 percent disabling to noncompensable because he failed to 
report for a VA examination.  In September 1996, the 
veteran's dysthymic disorder was increased to 10 percent 
disabling.   In a December 1997 rating decision, the veteran 
was granted an increase to 70 percent disabling for his 
service-connected dysthymic disorder.  The veteran disagreed 
with the 70 percent rating, and initiated this appeal.  
Essentially the veteran maintains that he should be assigned 
a 100 percent disabling rating.

The veteran's dysthymic disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9433, as 70 percent 
disabling.  A 70 percent disability evaluation is assigned 
under the general rating formula for mental disorders for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability evaluation is 
warranted where the evidence shows total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.

Turning to the evidence of record, in July 1998 the veteran 
was afforded a VA examination.  Upon mental status 
examination, the examiner found the following: the veteran 
had long standing problems with memory and other cognitive 
abilities; he was never able to function in a non military 
setting occupationally; and that an episode of severe 
depression in service had a long standing impact on him.  The 
examiner opined that "it is unlikely that [the veteran] will 
ever be able to function in a standard employment situation 
in the outside world."  The examiner further stated, "the 
reality overall is that this is a low functioning man who is 
unlikely to do better in the future." The veteran was 
diagnosed along Axis I as having dysthymic disorder and major 
depression in remission.  He was diagnosed along Axis V as 
having an overall Global Assessment of Functioning Scale 
(GAF) score of 45 and a GAF of 65 limited solely to his 
dysthymic disorder.      

In August 1999, the veteran was afforded an additional VA 
examination.  At that time, the veteran was found to be a 
poor historian and to lack insight into the nature and 
severity of his psychological problems.  He was further found 
to meet the criteria for chronic and severe symptoms of 
dysthymic disorder.  The examiner opined that the veteran was 
a "socially and industrially impaired individual as a result 
of his psychological difficulties" and "continues to appear 
as a low functioning individual who is not employable".  He 
was diagnosed with dysthymic disorder and major depressive 
disorder in complete remission.  He was assigned a GAF of 40.

In October 1999, the veteran and his wife presented testimony 
before the local RO.  He testified to the following: that he 
had not worked full time since 1992 or 1993; he had attempted 
work periods but in no case did it last for more than one 
month;  he had interviews for employment, but once he 
explained why he was discharged from service they indicated 
they didn't have anything for him; and when he did work, he 
was fired for being slow.

Records from the Social Security Administration (SSA) show 
that the veteran was found to be disabled for the purposes of 
collecting Social Security Disability (SSD).   
His primary diagnosis for their purposes was dependent 
personality disorder with a secondary diagnosis of dysthymia.  

In May 2001, the veteran presented testimony in a Travel 
Board hearing before the undersigned Board Member.  He 
testified that he was still not able to work and that he 
hadn't attempted to gain employment as he was slow and 
figured it useless to try and get a job.
 
Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, as well as resolving all benefit of the doubt in 
favor of the veteran, the veteran's dysthymic disorder meets 
the criteria for a 100 percent disability evaluation. See 
38 C.F.R. § 4.3.  In this regard, the medical evidence of 
record shows that due to his service connected dysthymic 
disorder, he is unable to sustain employment.  Specifically, 
during VA examination in July 1998, the examiner opined that 
it was unlikely that the veteran would ever be able to 
function in a standard employment situation and that 
moreover, the veteran was a low functioning man who was 
unlikely to do better in the future.  In August 1999, also 
upon VA examination, the veteran was found to be a severely 
socially and industrially impaired individual as a result of 
his psychological disabilities and again to be a low 
functioning individual who was not employable.  At that time 
he was assigned a GAF of  40, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), is 
indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood. See 38 C.F.R. § 4.130.   Further, the veteran testified 
before the RO that he hadn't worked since 1992 or 1993 and 
when he did the longest period of employment was one month 
because he was repeatedly fired for being slow.  He also 
testified in the May 2001 Travel Board that he was still not 
working.  Finally, the veteran is a recipient of SSD based on 
his psychiatric disabilities.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
dysthymic disorder and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  In conclusion, the current medical evidence, as 
previously discussed, meets the criteria for a 100 percent 
disability evaluation. 

Whether there was clear and unmistakable error in a May 15, 
1991, rating decision, which granted service connection for 
dysthymic disorder and assigned a 30 percent disabling 
rating.

The veteran claims that the RO's May 1991 rating decision 
which granted service connection and assigned a 30 percent 
disabling rating should be overturned on the basis that it 
was clearly and unmistakably erroneous.  Under applicable 
criteria previous determinations that are final and binding, 
including decisions as to degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310 (1992). 
However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated. Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error. Fugo v. Brown, 6 Vet. App. 40 (1993). If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law. Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

In the present case, the veteran was notified of the May 1991 
rating decision by letter dated in May 1991. The veteran 
filed a notice of disagreement in May 1991.  A statement of 
the case was issued in September 1991.  A VA Form 9 was 
attached.  The veteran did not perfect the appeal.  
Therefore, the May 1991 decision may now be reversed only on 
a showing of CUE.

In written statements by the veteran and his representative, 
and in the veteran's testimony before the RO in October 1999 
and before the undersigned Board Member in May 2001, the 
veteran has argued, in pertinent part, that the RO did not 
look at medical evidence which recorded that the veteran was 
discharged from service under the diagnosis of major 
depression and had they looked at these records, the veteran 
would have received a diagnosis different than mental 
retardation and dysthymic disorder and thus, received a 
higher evaluation than the 30 percent disabling rating 
initially assigned.  The representative indicated that these 
medical records were in a sealed envelope in the veteran's 
file at the VA hospital and appeared to never have been 
opened.  He further indicated in the May 2001 Travel Board 
that the records which were never looked at were service 
medical records.  Neither the veteran nor the representative 
specifically indicated how they would have affected the 
outcome of the decision.

Evidence considered by the RO at the time of the May 1991 
rating decision included service medical records, a February 
1990 physical evaluation Board upon the veteran's discharge 
from service, and a March 1991 VA examination.  The RO noted 
the following in its decision: that service medical records 
did not indicate any mental retardation; the February 1990 
physical evaluation Board diagnosed the veteran with major 
depression and dependent personality disorder; upon VA 
examination the veteran was unable to provide a coherent 
history, unable to provide a description of events in a 
typical day, his speech was slow, and he was diagnosed with 
borderline mental retardation and dysthymic disorder; and the 
veteran was followed by the mental hygiene clinic and 
received Imipramine.

In looking at the March 1991 VA examination, the examiner 
noted while he did not have benefit of the review of the 
veteran's service medical records, he did have a copy of the 
social survey assessment prepared by the social worker, the 
medical file which had a few notations from the mental 
hygiene clinic, and the final medical board psychiatric 
report from the Navy dated February 1990.  Upon mental status 
examination, the veteran was found not to be discernably 
depressed.  Speech was coherent, but revealed slow 
productions, and judgment and basic ability to interpret his 
daily situation was compromised by the veteran's intellectual 
deficiencies.  The examiner opined that he had difficulty 
with the diagnosis of major depression by the physical 
evaluation board versus dysthymia.  The veteran was diagnosed 
with dysthymic disorder and a presumptive diagnosis of 
borderline to mild mental retardation.

In 1991, the veteran was rated under Diagnostic Code 9405.  
Accordingly, the veteran was assigned a 30 percent disability 
evaluation. The rating criteria for a 30 percent evaluation 
under Diagnostic Code 9405, as it was in effect at the time 
of the RO's May 1991 rating decision is as follows: definite 
impairment of social and industrial adaptability. 38 C.F.R. 
§ 4.132 (1996).

The veteran has not shown that the correct facts as they 
existed at the time, were not before the adjudicator in May 
1991, or that the statutory or regulatory provisions extant 
at that time were incorrectly applied.  No assertion has been 
made with any degree of specificity as to what error of fact 
was made or how a different application of laws and 
regulations would dictate a "manifestly different" result. 
Fugo at 43.  Rather, the effect of the veteran's contentions 
is that he is merely asserting disagreement with how the RO 
evaluated the facts before it in May 1991.  In other words, 
he has merely asserted that the RO should have viewed the 
evidence differently.  This is an assertion, which is 
inadequate to raise a CUE claim. Id.; Luallen at 94.

In addition to having had all the probative correct facts 
before it, the RO correctly applied the pertinent law and 
regulations in considering the evidence.  At the time of the 
May 1991 decision, there was more than sufficient evidence in 
the record.  The RO neither ignored the facts nor the law; it 
committed no undebatable error, which would have provided a 
manifestly different result.  As such, the claim for CUE is 
denied.

ORDER

1.  The schedular criteria having been met, the claim for 
assignment of a 100 percent disability rating for dysthymic 
disorder, is granted.

2.  The claim that the May 1991 rating decision was clearly 
and unmistakably erroneous in granting service connection for 
dysthymic disorder and assigning a 30 percent disabling 
rating is legally insufficient, and the claim must be denied.
	



______________________
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

